USCA4 Appeal: 22-1293          Doc: 21        Filed: 09/12/2022   Pg: 1 of 3




                                                UNPUBLISHED

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT


                                                  No. 22-1293


        LAMAR IRONHORSE,

                                Plaintiff - Appellant,

                      and

        A.I., a minor child,

                                Plaintiff,

                      v.

        TERRY B. STOMEL, Individually; ADLER AND STOMEL, a Public Corporation,

                                Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:21-cv-00027-D)


        Submitted: September 8, 2022                                 Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-1293      Doc: 21         Filed: 09/12/2022    Pg: 2 of 3




        Lamar IronHorse, Appellant Pro Se. John Thomas Crook, BAILEY & DIXON, Raleigh,
        North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1293      Doc: 21         Filed: 09/12/2022     Pg: 3 of 3




        PER CURIAM:

               Lamar Ironhorse appeals the district court’s order granting Defendants’ motion to

        dismiss and dismissing his complaint without prejudice for lack of personal jurisdiction

        and for failure to state a claim, as well as numerous nondispositive orders. We have

        reviewed the record and find no reversible error. Accordingly, we affirm. Ironhorse v.

        Stomel, No. 7:21-cv-00027-D (E.D.N.C. Mar. 3, 2021; June 11, 2021; July 1, 2021;

        Sept. 16, 2021; Jan. 19, 2022; Feb. 17, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3